Title: Enoch Jones to Thomas Jefferson, 5 November 1814
From: Jones, Enoch
To: Jefferson, Thomas


          Sir  Norfolk Nov 5th 1814.
          It may appear a little singular to you to receive a letter from one of whom you have never heard, but as you have evidenced an unusual mind and as my scituation and attempts have not been of the most common kind I believe no apology requisite for my writing—I have ever since I knew of you had much desire to see and converse with one whom I conceived to be so great a phylosopher as you are, but it has never been in my power to visite you.
          My mind and circunstances have always been such as have caused me to encounter some difficulties which but few are in the habit of brooking—I had always a great desire to be a schollar, but unfortunately was curtaled in my education in consequence of the great number of children my parents had together with the smallness of their estate.
          My mother has had fourteen children to live until old enough to attend school, thirteen of whome are now living and in the Indiany teritory. I am the oldest of all—. My mind inclined to the study of medicine, but I have been oblieged to support myself by teaching school and other means during my acquirement of anatomical and medical knowledge. I morried when young and as my father in law could not understand my designs he has withholden all aid saying if he gave me any thing that before I could get into practice I should spend it, but I have persevered until after a sattisfactory examination I have been imployed as surgeons mate on thi in the Navy on this station, but have not yet received a commition tho’ I have served more than twelve months—As I have not been able to attend the lectures at Philidelphia, If I could gain a patron so as to enable me to attend there the next course to me it would be all importent.
          If you are so good as to answer these lines any communication will be thankfully received by sir
          your obedient humble servant Enoch Jones
        